‘third-party contact - participant inquiry significant index no mae oo tax_exempt_and_government_entities_division inre department of the treasury internal_revenue_service washington d c pr rat az oa ‘ hospital health system ‘ nursing home ‘ child_care_facility this letter is to inform you that a the waiver of the minimum_funding_standard for the which was granted in our ruling letter plan for the plan_year ending december dated date has been modified to remove the conditions outlined in that letter and replace them with the conditions below and b waivers of the minimum_funding have standard for the plan for the plan years ending december been granted subject_to the following conditions and collateral acceptable to the pbgc is provided to the plan for the full amount of the waiver by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter is anticipated that the pbgc will take a second position until the expiration of the liens currently held by hud at which time the pbgc’s security will automatically be moved to the first position furthermore it is expected that the security_agreement will require that the pbgc will be notified in advance of any disposition of hospital assets or merger of the hospital with another organization and that the pbgc will be given an opportunity to protect its it financial interests in the hospital 2v062205 will be paid_by september the hospital makes contributions to the plan of at least per plan_year including contributions paid directly to plan participants in the form of benefit payments beginning with the plan_year ending december any amount needed to bring the total contribution for the dollar_figure' december by each due_date for required quarterly contributions under sec_412 of the internal_revenue_code code beginning april contributions will continue until the enrolled_actuary certifies that the plan is fully funded according to the provisions of sec_404 of the code proof of such contributions must be provided within days after each contribution is due and later contributions of at least dollar_figure for plan years ending plan_year to will be paid such the hospital timely files form_5330 and pays the excise_tax under sec_4971 of the code on the amount of any funding deficiency existing as of the end of any plan_year while the plan is subject_to a waiver of the minimum_funding_standard furthermore for each plan_year that a deficiency exists in the funding_standard_account of the plan the hospital requests a waiver of the excise_tax under sec_4971 of the code according to the procedures and timing specified in applicable guidance published by the service for each year during which any of the funding waivers is in effect or until any deficiency in the funding_standard_account is eliminated if later the hospital provides the following information i ii copy of the annual actuarial valuation report form_5500 including attachments and december statement of plan assets to be provided within days after the form_5500 is filed beginning with the information filed for the copies of consolidating and consolidated quarterly financial results including balance_sheet income and expense statement and cash_flow information for the hospital care center to be provided within days after the end of each quarter beginning with the quarter ending march care center and plan_year iii copy of audited annual report including consolidated and consolidating child ’ care center and iv copy of document outlining the hospital’s long-term strategic plan and financial forecast to be provided by december of each year beginning with december _- - - statements for the hospital care center to be provided by april after the end of each fiscal_year beginning with the fiscal_year ending december 2vu062205 - for the period during which any of the funding waivers is in effect or in which adeficiency exists if later the hospital does not establish a new defined benefit or defined_contribution_plan nor does it increase the benefits payable under the existing plans based on information provided by the company accrued_benefits under the only defined_benefit_plan were frozen as of april and the only defined_contribution_plan is a b plan providing employer matching_contributions of of employee contributions up to of compensation please note that the hospital has received three funding waivers beginning with the plan_year ending december funding waivers to three in any fifteen-year period therefore the hospital will not be able to request any additional funding waivers until the plan_year ending december sec_412 of the code limits the number of the information required in the above conditions must be provided to both the service and to the pbgc using the addresses or fax numbers below internal_revenue_service pension_benefit_guaranty_corporation - you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied all three waivers are retroactively null and void these conditional waivers have been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which each conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the last day of the applicable_plan year however the amount of any funding waiver will not include any portion of the funding_standard_account charges which represent the amounts necessary to amortize any funding waiver under sec_412 of the code the hospital is a small independent facility located in short-term acute care hospital and is part of the health system along with the nursing home and child_care_facility it is a general the hospital experienced a significant decrease in operating cash_flow beginning in primarily due to decreased patient volume and the loss of one of its general surgeons and later the loss of its entire - and groups the ee hospital was able to replace both groups and return surgical volumes to their previous levels by the end of continue to face cash_flow difficulties however the hospital and the health system as a whole the hospital has taken a number of steps to address its financial difficulties including the review of referral patterns and employed physician contracts the identification of cost-saving opportunities the recruitment of surgical specialties in order to increase patient volume and revenue and the renegotiation of hmo contracts in order to gain better reimbursement terms in addition the hospital froze the pension_plan effective april to eliminate the cost of continuing benefit accruals of the approximately dollar_figure despite the health system’s financial difficulties they continued to make contributions to the plan for the plan years ending december and have funded dollar_figure hence the waiver of the minimum_funding_standard for the plan for the plan_year ending december standard for the plan for the plan years ending december been granted subject_to the conditions listed above has been modified and waivers of the minimum_funding contributions required for those plan years and have and -your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment that increases the liabilities of a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa in addition any such amendments would violate the above conditions upon which the waivers are granted we also wish to remind you that our review of the hospital’s schedule bs form showed inconsistencies between the plan assets reported on schedule b and those reported on schedule h of form_5500 and between the unfunded accrued liability and remaining amortization balances beginning with the plan_year your actuary has agreed to correct these inconsistencies when he updates the schedule bs to reflect the appropriate waiver amounts this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan years ending december and date of this letter should be entered on schedule b actuarial information the we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office lf you require further assistance in this matter please contact sincerely yours 4k sook for cason ow carol gold director employee_plans
